NO. 12-10-00022-CV

                            IN THE COURT OF APPEALS

             TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           '
IN RE: ANTHONY WAYNE WHITE,
RELATOR                                                    '    ORIGINAL PROCEEDING

                                                           '
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Relator Anthony Wayne White complains in this original proceeding that he is
being harassed by certain employees of the Texas Department of Criminal Justice. 1 He
requests a writ of mandamus directing these individuals to cease their retaliatory conduct,
which he believes is the result of his status as a ―writ writer.‖2
         A court of appeals has the authority to issue writs of mandamus against a judge of
a district or county in the court of appeals district and all writs necessary to enforce its
jurisdiction. TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004). In order for employees of
Texas Department of Criminal Justice to fall within our jurisdictional reach, it must be
established that the issuance of the writ of mandamus is necessary to enforce our
jurisdiction. See id.; In re Coronado, 980 S.W.2d 691, 692-93 (Tex. App.–San Antonio
1998, orig. proceeding). White has not demonstrated that the exercise of our mandamus
authority against the respondents is appropriate to enforce our jurisdiction.
Consequently, we have no authority to issue a writ of mandamus. Accordingly, the
petition for writ of mandamus is dismissed for want of jurisdiction.
Opinion delivered January 29, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


                                                (PUBLISH)


         1
            The respondents are Nathaniel Quarterman, Director of Texas Department of Criminal Justice—
Institutional Division; Lieutenant Johnathan Eastep; Kenneth Nash; Michael Beil; Warden Raymond
Thompson; Dan Gannon; and Lisa Green.
         2
            White filed a document that is entitled, in part, ―Motion to Advise Court that Appellant is Being
Restrained of His Liberty and Property. . . ,‖ requesting an order requiring prison employees and officials
to cease their retaliatory acts or methods. Alternatively, he states that we may construe the document as a
petition for writ of mandamus, and we have opted to do so.